ELLIS, Judge.
ON MOTION TO DISMISS
Judgment in favor of defendant was rendered from the bench, in the presence of counsel for both parties, without taking the case under advisement. Judgment was signed on May 14,1980. No notice of judgment was sent. Plaintiff’s order of appeal was filed and signed by the judge on August 21, 1980, 99 days after the judgment was signed.
Plaintiff claims that he was entitled to a notice of judgment because he requested it, although admittedly the request is not of record. Article 1913 of the Code of Civil Procedure provides, in part, as follows:
“If, at the conclusion of a trial a case is not taken under advisement but the court does not sign a judgment at the time, a party may make a request of record for notice of the date when the judgment was signed; and when such a request is made, the clerk shall mail such notice to the party requesting it or to his counsel of record.



“Except as otherwise provided in the first three paragraphs of this article, notice of the signing of a final judgment is not required.”
*1329Clearly, plaintiff is not entitled to notice of judgment unless the request is made of record. The delays for new trial therefore began to run on the day after judgment was signed, and plaintiff’s appeal is not timely.
The appeal is dismissed, at plaintiff’s cost.
APPEAL DISMISSED.